



Exhibit 10.4




GUARANTY

Date:    May 16, 2005

For valuable consideration received, including, but without limitation, any and
all sales of goods, extension of credit or other financial accommodation,
whether heretofore or hereafter made from time to time by INGRAM MICRO INC., a
Delaware corporation with an office at 1759 Wehrle Drive, Williamsville, New
York 14221-7887, its subsidiaries, affiliates, divisions, successors and assigns
(collectively, “Ingram”) to InfoTech USA, Inc., a New Jersey corporation with an
office at 7 Kingsbridge Road, Fairfield, NY 07004, its subsidiaries, affiliates,
divisions, successors and assigns (collectively, “Debtor”), or for any other
good and valuable consideration, the undersigned, Information Technology
Services, Inc, a New York corporation, and its successors and assigns
(collectively, “Guarantor”) each hereby unconditionally and irrevocably
guarantees the full and prompt payment to Ingram when due, whether by
acceleration or otherwise, of any and all Indebtedness (as hereinafter defined)
of Debtor.

“Indebtedness” shall mean any and all indebtedness and other liabilities of
Debtor to Ingram of every kind and character and all extensions, renewals, and
replacements thereof, including, without limitation, all unpaid accrued interest
thereon and all costs and expenses payable whether now existing or hereafter
incurred, direct or indirect, secured or unsecured, absolute or contingent,
primary or secondary, matured or unmatured; whether the indebtedness is from
time to time reduced, increased, or extinguished and thereafter reincurred; and
whether the indebtedness is contracted by Debtor alone or jointly and severally
with others.

If any default (beyond applicable grace and cure periods) shall be made in the
payment of the Indebtedness or any part thereof, Guarantor hereby agrees to pay
the same in full without requiring Ingram to resort first to Debtor (this being
a guaranty of payment and not of collection, and a primary obligation of
Guarantor), or to any other guarantor, guaranty or collateral; without deduction
by way of setoff, defense or counterclaim; without requiring protest, notice of
protest, presentment or notice of non-payment or default to Guarantor; without
demand or proof of demand; without requiring notice of acceptance hereof or
assent hereto by Ingram; and without requiring notice that any Indebtedness has
been incurred or renewed, or notice or proof of the reliance by Ingram upon this
Guaranty; all of which Guarantor hereby waives.

Guarantor further waives the following and acknowledges that this Guaranty and
Guarantor’s obligations hereunder shall not be affected by the following: (a)
any delay in the exercise, failure to exercise, forbearance of, or waiver of
rights or remedies of Ingram or any person against Debtor, Guarantor or any
other person or entity in regard to the Indebtedness, or any part thereof or any
collateral securing the Indebtedness or any part thereof; (b) any defense
arising because of the delay, termination or withholding of any cause whatsoever
of liability against Debtor, Guarantor, or any other person or entity, including
without limitation, any delay, failure, forbearance or waiver by Ingram in
enforcing its claims against Debtor or any collateral securing the Indebtedness;
(c) any release, settlement, compromise, cancellation, discharge, replacement,
substitution, transfer or other disposition of any obligation of the Debtor, or
any other guarantor, person or entity, or of any collateral; (d) the invalidity
or unenforceability of any of the Indebtedness or of any document evidencing,
securing or relating to the Indebtedness; (e) the invalidity, unenforceability,
priority or change in priority of any security interest in or other lien on any
collateral securing payment of the Indebtedness; (f) any failure to perfect or
continue the perfection of any such security interest or lien; (g) any receipt,
retention, continuation, abandonment, or impairment of, or any failure to
preserve any collateral; (h) any failure of Guarantor to receive notice of any
intended sale or other disposition of any collateral; (i) the creation of any
security interest or lien in favor of any person other than Ingram; (j) any
suit, or taking action or making any demand against, and any other notice to
Debtor, Guarantor, or any other guarantor or party; (k) any refusal or failure
by Ingram or any other person or entity to extend credit or grant credit
accommodation to Debtor; (l) any dissolution,

--------------------------------------------------------------------------------


merger, consolidation or change in the form of organization, name or ownership
of, or insolvency, death or judicial declaration of incompetence of, Debtor,
Guarantor, any other guarantor or other party; (m) the commencement of any case
or proceeding by or against Debtor, Guarantor, any other guarantor or other
party, under bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, including, without limitation, any stay
against the enforcement of, and any extension of the time for payment of, any of
the Indebtedness as a result of such case or proceeding; (n) any refusal or
failure of Ingram or any other person to provide Guarantor with information
regarding Debtor or any other person or entity; (o) the expiration of the period
of any statute of limitations with respect to any lawsuit or other legal
proceedings against Debtor or any person or entity connected with the
Indebtedness or the collateral securing payment of same; and (p) any other thing
or circumstance which might otherwise constitute a defense to, or legal or
equitable discharge of Guarantor’s obligations hereunder, it being agreed that
the obligations of Guarantor hereunder shall not be discharged except by full
payment and performance as herein provided.

Guarantor agrees not to assume, guarantee, endorse or otherwise become directly,
indirectly or contingently liable in connection with any obligations of any
other party, including but not limited to Applied Digital Solutions, except: (a)
the endorsement of negotiable instruments by any Guarantor for deposit or
collection or similar transactions in the ordinary course of business; (b)
guaranties, endorsements and other direct, indirect or contingent liabilities in
connection with the obligations of other parties, in existence on the date
hereof and listed in Schedule A hereto; and (c) the guaranty by Guarantors of
the Indebtedness. Further, Guarantor agrees not to transfer ay assets to or
accept any transfer of assets from, merge or otherwise combine assets,
liabilities or equity with, Debtor or InfoTech USA, Inc., a Delaware
corporation, without the prior written consent of Ingram, which consent shall
not be unreasonably withheld.

This Guaranty is absolute and unconditional and shall not be modified or
affected by any representation, act, oral agreement or other matter whatsoever
and no waiver of Ingram’s rights hereunder shall be effective, unless in writing
and signed by an authorized officer of Ingram. This Guaranty is intended to be
the final and complete statement of the agreement between Guarantor and Ingram.
Guarantor expressly disclaims any reliance on any course of dealing or usage of
trade, or representation or warranty of Ingram, including, without limitation,
representations and warranties as to the price of goods, the quality, quantity
or frequency of sales or goods, the credit limits extended or otherwise. This
Guaranty and the Guarantor’s obligations hereunder shall not be modified,
terminated, impaired or affected by the execution, delivery or performance by
Guarantor, Debtor or any other person of any other guaranty or agreement or the
delivery of collateral therefor. Guarantor’s obligation hereunder to pay the
Indebtedness, including all accrued interest (both before and after filing of a
petition under applicable bankruptcy laws) in full, when due according to its
terms shall not be affected by any extension of time for payment by Debtor, any
bar to enforceability of the Indebtedness, or any other limitation on collection
of attorneys’ fees. Nothing herein contained shall be deemed of construed to
create any commitment or other obligation on the part of Ingram to make any
sales or deliveries of goods to Debtor and all sales and deliveries to be made,
if any, shall be made from time to time at the sole discretion of Ingram upon
such terms and conditions as Ingram and Debtor shall determine agree upon.

This Guaranty is a continuing guaranty of payment of the Indebtedness,
independent of any other guaranty or agreement pertaining to the Indebtedness or
any other indebtedness of Debtor to Ingram whether or not such guaranty or
agreement is given by Guarantor. Until the Indebtedness has been paid and
satisfied in full, Guarantor waives any claim, remedy or other right which
Guarantor may have or acquire against Debtor or any other person or entity that
is or may be liable for the Indebtedness including, without limitation any
rights of indemnification, reimbursement, subrogation, exoneration,
contribution, or any right to participate in any claim or recovery of Ingram
against Debtor which Ingram has or hereafter acquires. Guarantor further waives
any right to participate in any claim to or recovery of any collateral securing
the Indebtedness.

Guarantor authorizes Ingram, in its sole discretion, without notice and demand
and without affecting this Guaranty or Guarantor’s obligations hereunder, from
time to time (a) to modify, renew, substitute, extend, increase, decrease,
refinance, subordinate, accelerate or otherwise change the time for payment of,
or the terms


2

--------------------------------------------------------------------------------


of the Indebtedness or any part thereof; (b) to accept from any person or entity
and hold collateral for the payment of the Indebtedness or any part thereof; (c)
to exchange, enforce, release or dispose of any and all such collateral in any
manner as Ingram, may deem appropriate; (d) to accept and hold any indorsement
or guaranty of payment of the Indebtedness or any part thereof, and any
negotiable instrument, security instrument or other writing with respect to the
Indebtedness, and to release, terminate, substitute or modify any such
obligations of any such indorser, guarantor or person or entity giving such
instrument, agreement or writing; (e) to direct the order or manner of the
enforcement of any and all indorsements, guaranties, instruments, agreements or
other writings relating to the Indebtedness of any part thereof; and (f) to
determine the manner, amount and time of application of payments and credits, if
any, to be made on any part of the Indebtedness including principal, interest
costs and expenses, or otherwise.

This Guaranty shall remain in full force and effect until five (5) days after
Ingram shall have actually received from Guarantor written notice of its
discontinuance; provided, however, that this Guaranty shall remain in full force
and effect thereafter until all of the Indebtedness outstanding, or contracted
or committed for (whether or not outstanding) before the receipt of such notice
by Ingram and the expiration of such five (5) day period, and any extensions,
renewals or replacements thereof (whether made before or after receipt of such
notice or before or after the expiration of such five (5) day period), together
with interest accruing thereon, shall be finally and irrevocably paid in full.
Discontinuance of this Guaranty as to one Guarantor shall not operate as a
discontinuance hereof as to any other Guarantor hereunder or a discontinuance of
any other guaranty which Ingram may at any time have or hold. Payment of all of
the Indebtedness from time to time shall not operate as a discontinuance of this
Guaranty, unless notice of discontinuance as above provided has theretofore
actually been received by Ingram and the five (5) day period as above provided
has theretofore expired. Ingram shall have the right to discharge or release one
or more of the undersigned from any obligation hereunder, in whole or in part,
without releasing, impairing or affecting its right against the other of the
undersigned. The failure of any other person to sign this Guaranty or provide
information pursuant to this Guaranty shall not release or affect the
obligations or liability of the undersigned.

Guarantor agrees that, to the extent that Debtor or any other party makes a
payment or payments to Ingram on the Indebtedness, or Ingram receives any
proceeds of collateral to be applied to the Indebtedness, which payment or
payments, or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or otherwise are required to be repaid to
Debtor, its estate, trustee, receiver or other party (including, without
limitation, pursuant to any bankruptcy law, state or federal law, common law or
equitable cause), then to the extent of such repayment, the obligation or part
thereof which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred, notwithstanding any contrary action
which may have been taken by Ingram in reliance upon such payment or payments
and the statute of limitations shall with respect to any action or proceeding by
Ingram against Guarantor under this Guaranty shall be tolled accordingly. Any
payment or other act which results in the extension or renewal of the statute of
limitations in connection with any action or proceeding against the Debtor
relating to the Indebtedness, shall extend or renew the statute of limitations
in connection with any action or other proceeding against the Guarantor in
connection with this Guaranty whether or not Guarantor had notice of, or
consented to, such payment or act.

Guarantor shall defend and indemnify Ingram of and from any claim or loss under
this Guaranty including reasonable attorneys’ fees and expenses in the defense
of any such action or suit. Guarantor agrees to pay on written demand all
reasonable costs and expenses of every kind, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by Ingram in enforcing this
Guaranty; in collecting any Indebtedness from Debtor or Guarantor; in realizing
upon or protecting any collateral for this Guaranty or for payment of any
Indebtedness; and for any other purpose related to the Indebtedness or this
Guaranty.

All rights and remedies of Ingram hereunder are cumulative. After Debtor’s
failure to pay the Indebtedness, or any part thereof when due (beyond an
applicable grace or cure period), Ingram may exercise against Guarantor each
right and remedy of a creditor against a principal debtor. Ingram may remedy any
default by Debtor


3

--------------------------------------------------------------------------------


without waiving the default remedied and without waiving any other prior or
subsequent default by Debtor. Ingram’s giving of notice or demand at any time
shall not operate as a waiver in the future of Ingram’s right to exercise any
right or remedy without notice or demand. No act, omission, delay or course of
dealing shall operate as a waiver of any other right or remedy.

Ingram’s rights and remedies hereunder are assignable, in whole or in part, by
Ingram without notice to Guarantor. The rights and benefits of Ingram hereunder
shall, if Ingram so directs, inure to any party acquiring any interest in the
Indebtedness or any part thereof. If any right of Ingram is deemed to be a power
of attorney, the subsequent disability or incompetence of Debtor or Guarantor
shall not affect such power of attorney.

If any provision of this Guaranty is unenforceable in whole or in part for any
reason, it shall be deemed modified to the extent necessary to make it or the
applicable provision enforceable, or if for any reason such provision is not
deemed modified, the remaining provisions shall continue to be effective.

This Guaranty and all rights and remedies hereunder shall be construed under the
laws of the State of New York without regard to principles of conflicts of law.

GUARANTOR AGREES THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
GUARANTY MAY BE COMMENCED IN THE SUPREME COURT OF NEW YORK IN THE COUNTY OF
ERIE, OR IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW
YORK AND GUARANTOR AGREES NOT TO DISTURB SUCH FORUM. GUARANTOR AGREES THAT ANY
SUMMONS AND COMPLAINT OR OTHER PROCESS COMMENCING AN ACTION OR PROCEEDING IN ANY
SUCH COURT SHALL BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF
SERVED AS PROVIDED BY THE LAWS OF THE STATE OF NEW YORK OR THE UNITED STATES.

GUARANTOR AND INGRAM HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY GUARANTOR OR INGRAM MAY HAVE IN ANY ACTION OR PROCEEDING,
IN LAW OR EQUITY, IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED
HERETO. GUARANTOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF
INGRAM HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT INGRAM WILL NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. GUARANTOR
ACKNOWLEDGES THAT INGRAM HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG
OTHER THINGS, THIS JURY TRIAL WAIVER.

All notices, requests, demands, directions and other communications which may or
are required to be given by either Ingram or Guarantor under this Guaranty shall
be in writing and shall be deemed to have been properly given if delivered in
person or if mailed by first class registered or certified mail with postage
prepaid, addressed to the applicable party at the address specified above, or at
such other address as shall be designated by such party in writing. All such
notices, requests, demands, directions and other communications shall,







4

--------------------------------------------------------------------------------


when given in accordance with this paragraph, be deemed effective upon delivery,
if delivered in person, or two days after deposited in U.S. mail depository if
mailed.

The undersigned warrants that he or she is authorized and empowered in the name
and on behalf of said corporation to execute this Guaranty.

  Information Technology Services, Inc.
a New York corporation



  By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

   Name:   J. Robert Patterson
 Title:     Treas/Sec'y



















5

--------------------------------------------------------------------------------



SCHEDULE A

        Guaranties, endorsements and other direct, indirect or contingent
liabilities in connection with the obligations of other parties in existence on
the date on the date of this Agreement:

Wells Fargo Business Credit, Inc.
Tech Data Corporation
IBM Credit LLC
























6